Citation Nr: 1424509	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  06-19 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left ankle disorder. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's spouse


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from April 1986 to April 1990, and additional service in the U.S. Naval Reserves. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in January 2009; and a transcript of the hearing is of record. 


FINDING OF FACT

The Veteran's current left ankle disorder, diagnosed as residuals of an Achilles tendon tear, is not related to service or any incident of service. 


CONCLUSION OF LAW

The criteria for service connection a left ankle disorder have not been met. 
38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). 

The Veteran was provided with the relevant notice and information in July 2005 and March 2006 letters. The March 2006 letter was issued after the initial adjudication of the Veteran's claim. However, VA cured this timing error by re-adjudicating the Veteran's claim in a subsequent April 2006 Statement of the Case. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). She has not alleged any notice deficiency during the adjudication of the claim. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The service treatment records and identified post-service treatment records have been obtained and associated with the claims file. The Veteran was provided with a VA medical examination to determine the nature and etiology of her claimed disorder. The VA medical examination report contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and contains an opinion regarding the etiology of the claimed disorder based on all evidence. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In May 2009, the Board denied the Veteran's application to reopen a previously denied claim for service connection for a left ankle disorder. The Veteran appealed this denial to the Court. The May 2009 Board denial was vacated and remanded by Court Order in July 2010, based on a June 2010 Joint Motion for Partial Remand (Joint Motion). In a December 2010 decision, the Board granted the application to reopen the claim and remanded the issue to the RO to obtain outstanding post-service treatment records identified by the Veteran and the provision of a VA medical examination to determine the nature and etiology of the claimed disorder. 

The AOJ issued a letter to the Veteran, asking for the names, addresses, and approximate dates of treatment for any health care providers who might possess records regarding treatment for her left ankle disorder. As the Veteran did not provide the information requested in the AOJ's letter, the AOJ did not procure any additional records. The AOJ also provided the requested examination. The Board finds that the AOJ complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at a Travel Board hearing. The hearing was adequate as the undersigned Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).
Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Left Ankle Disorder

The Veteran essentially claims that her left ankle was weakened by in-service ankle injuries, resulting in a post-service tearing of her Achilles tendon. The Board finds that the preponderance of the evidence weighs against a grant of service connection for a left ankle disorder.

The Veteran incurred a tear of the left Achilles tendon in March 2006. In a March 2006 private treatment record, a private examiner indicated that an X-ray of the ankle showed no acute fracture. In an April 2006 private treatment record, a private examiner noted a tear of the Achilles tendon. Subsequent April 2006 private treatment records indicate that the Veteran underwent a surgical procedure to repair the tendon. In a June 2006 lay statement, the Veteran reported experiencing pain in the ankle and difficulty walking.

Service treatment records indicate in-service treatment for left ankle sprains on two occasions. In a September 1987 service treatment record, the Veteran reported twisting her ankle the previous evening while playing basketball. The service examiner noted that an X-ray of the ankle was negative. After an examination, the service examiner reported finding mild swelling of the ankle laterally. The service examiner diagnosed a left ankle sprain. 

In a March 1989 service treatment record, the Veteran reported twisting her ankle a second time while playing basketball, resulting in pain. Upon examination, the service examiner found minimal edema to the left ankle and no deformities. The service examiner diagnosed a sprain of the left ankle. 

In regards to the possibility of a nexus between the current residuals of an Achilles tendon tear and the diagnosed in-service ankle sprains, in a June 2006 lay statement, the Veteran wrote that the in-service ankle injuries damaged her nerves and tendons. The Veteran stated that she had experienced permanent bruising on her ankle since the injuries. She also reported that her ankle was "weak and easy to sprain." The Veteran stated that this ankle weakness caused her post-service Achilles tendon tear.

In a September 1987 report of her medical history, written 10 days after her initial ankle injury, the Veteran reported having experienced "swollen or painful joints." On a section of the medical history report written by a service examiner, the examiner noted that the Veteran had a history of a "sprained ankle" for which the Veteran was being provided medication. However, in a contemporaneous service examination report, a service examiner indicated that the Veteran's lower extremities and feet were normal. In a December 1988 service examination report, a service examiner indicated that the Veteran's lower extremities and feet were normal. In a March 1990 report of her medical history provided, the Veteran reported having experienced "swollen or painful joints," and specifically indicated that it was related to her "ankle." In the service examiner's portion of the medical history form, the examiner wrote that the Veteran reported experiencing occasional swelling of the right ankle and had no current ankle disorder. In a contemporaneous service discharge medical examination report, a service examiner indicated that the Veteran's lower extremities and feet were normal.

Post-separation medical reports provide no report of left ankle disorder symptomatology until over a decade after service. In a July 1992 report of her medical history, provided for the U.S. Naval Reserves, the Veteran reported having experienced "swollen or painful joints." In the service examiner's portion of the medical history form, the examiner wrote that the Veteran had experienced a left ankle sprain that had resulted in no sequelae and no current disorder. 

In an October 2005 private treatment record, the Veteran reported pain in her knees and ankles. The Veteran stated that she had a hard time getting up after squatting or sitting down. The private examiner did not diagnose any left ankle disorder.

In an August 2013 VA medical examination report, the Veteran reported twisting her ankle while playing basketball in 1988. The Veteran stated that she was initially provided with crutches, and told to stay off the ankle and ice it down as needed. However, the Veteran reported that she continued to play through the tournament. After the tournament was over, she was provided with an ankle brace and took two weeks off to recuperate. After returning to duty, she wore the ankle brace while performing any physical activity. The Veteran stated that she injured her ankle again in 1989 while playing basketball, and wore a brace for the remainder of her service career. 

The Veteran indicated that she was still able to perform physical activities, to include required running, after each injury. The Veteran stated that she reinjured the ankle after active duty while playing for the Reserves basketball team. The Veteran indicated that she was discharged from Reserves service in 1995. The Veteran stated that she tore her Achilles tendon while playing with her daughter in 2005 or 2006. The Veteran stated that she still experienced ankle pain going up her legs two to three times per week, lasting four or more hours. She also indicated that her ankle would invert without warning while she walked. She denied experiencing any dislocation. The VA examiner noted that she was not wearing an ankle brace, was not using any support for walking, and was wearing sandals with minimum foot and arch support.

After performing an examination, the VA examiner reported that the Veteran was experiencing pain and edema as residuals of an Achilles tendon tear and subsequent repair surgery. The VA examiner stated that the Veteran's current left ankle disorder was less likely than not related to service or any incident of service, to include the in-service left ankle sprains. 

The VA examiner noted that the 1987 and 1989 service treatment records indicated treatment for ankle disorder symptomatology consistent with that of grade one ankle sprains, with minimal swelling and no ecchymosis. The VA examiner indicated that grade one ankle sprains involved minimal soft tissue trauma and individuals with such sprains should recover without complications. The VA examiner noted that the service separation report of medical history noted occasional swelling of the right ankle, but did not mention any left ankle symptomatology. The VA examiner noted that the Veteran was able to play on the basketball team after the initial injury and performed all duties of service, to include running, after both injuries. The VA examiner further noted that the post-service treatment records contained no report of chronic ankle disorder symptomatology until more than a decade after service. 

The VA examiner further noted that grade one ankle sprains typically would not be of sufficient severity to cause a tendon tear. Therefore, the VA examiner found that the Veteran's left ankle disorder was caused by an Achilles tendon tear that occurred 17 years after discharge and was not related to service. As the August 2013 VA examiner wrote a detailed opinion based on the clinical data within the record, the Board finds that her opinion has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board has considered the Veteran's lay statements, indicating that her in-service left ankle sprains weakened her ankle and caused her left Achilles tear. However, her lay statements have less probative value than the professional opinion of the August 2013 VA examiner who noted reviewing the record, interviewing the Veteran, and performing a physical examination before writing an opinion based on the evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006.

Based on the above, the Board finds that the weight of the evidence weighs against the Veteran's claim and service connection for a left ankle disorder must be denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.


ORDER

Service connection for a left ankle disorder is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


